Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2022

                                     No. 04-21-00233-CV

                     VIA METROPOLITAN TRANSIT AUTHORITY,
                                   Appellant

                                               v.

                                      Manuel FLORES,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV06515
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice (not participating)
              Luz Elena D. Chapa, Justice (not participating)
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice


       This court issued its opinion and judgment on August 3, 2022. Appellee timely filed his
motion for extension of time to file his motion for rehearing on August 23, 2022. See TEX. R.
APP. P. 49.9. This court then granted an extension to October 3, 2022. On October 3, 2022,
Appellee timely filed his motion for rehearing. See TEX. R. APP. P. 49.1, 49.9. On October 20,
2022, this court denied Appellee’s motion for rehearing.

       On November 3, 2022, Appellee filed a motion for extension of time to file a motion for
en banc reconsideration. Texas Rule of Appellate Procedure 49.9 allows a court of appeals to
“extend the time for filing a motion for rehearing or en banc reconsideration if a party files a
motion complying with Rule 10.5(b) no later than 15 days after the last date for filing the
motion.” TEX. R. APP. P. 49.9. Rule 49.5 permits a party to
       file a motion for en banc reconsideration as a separate motion, with or without
       filing a motion for rehearing. The motion must be filed within the time prescribed
       by Rule 49.1 for filing a motion for rehearing.

TEX. R. APP. P. 49.5. The comment to Rule 49.5 makes clear that a “motion for en banc
reconsideration must be filed by the deadline for filing an initial motion for rehearing under
subdivision 49.1.” TEX. R. APP. P. 49.5 cmt. to 2021 change (emphasis added). Rule 49.1
provides that a “motion for rehearing may be filed within 15 days after the court of appeals’
judgment or order is rendered.” TEX. R. APP. P. 49.1. The exception to this deadline is found in
Rule 49.4, titled “Further Motion for Rehearing”:

       After a court decides a motion for rehearing, a further motion for rehearing may
       be filed within 15 days of the court’s action if the court:

                       (a) modifies its judgment;
                       (b) vacates its judgment and renders a new judgment; or
                       (c) issues a different opinion.

TEX. R. APP. P. 49.4

        Here, the deadline for filing the initial motion for rehearing was October 3, 2022. While
this court denied Appellee’s motion for rehearing on October 20, 2022, this court did not modify
its judgment, vacate its judgment and render a new judgment, or issue a different opinion.
Accordingly, Appellee’s motion for extension of time to file a motion rehearing en banc is
untimely. We therefore DENY Appellee’s motion for extension of time to file his motion for en
banc reconsideration.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court